EXHIBIT 21.1 BERRY PLASTICS GROUP, INC. LIST OF SUBSIDIARIES AeroCon, LLC Aspen Industrial S.A. de C.V. Berry Plastics (Australia) Pty Ltd. Berry Plastics Acquisition Corporation IX Berry Plastics Acquisition Corporation V Berry Plastics Acquisition Corporation XI Berry Plastics Acquisition Corporation XII Berry Plastics Acquisition Corporation XIII Berry Plastics Acquisition Corporation XIV, LLC Berry Plastics Acquisition Corporation XV, LLC Berry Plastics Acquisition LLC II Berry Plastics Acquisition LLC X Berry Plastics Asia Pacific Limited Berry Plastics Asia Pte. Ltd. Berry Plastics Beheer B.V. Berry Plastics Canada, Inc. Berry Plastics Corporation Berry Plastics de Mexico, S. de R.L. de C.V. Berry Plastics Design, LLC Berry Plastics Dutch Holding Cooperatief U. A. Berry Plastics Filmco, Inc. Berry Plastics France Holdings SAS Berry Plastics GmbH Berry Plastics Group, Inc. Berry Plastics Holding GmbH & Co. KG Berry Plastics Hong Kong Limited Berry Plastics IK, LLC Berry Plastics International B.V. Berry Plastics International C.V. Berry Plastics International GmbH Berry Plastics International, LLC Berry Plastics Malaysia SDN BHD Berry Plastics Opco, Inc. Berry Plastics Qingdao Limited Berry Plastics SP, Inc. Berry Plastics Technical Services, Inc. Berry Sterling Corporation BPRex Brazil Holding Inc. BPRex Closure Systems, LLC BPRex Closures and Packaging Services Ltd. BPRex Closures Kentucky Inc. BPRex Closures, LLC BPRex de Mexico S.A. de R.L. de CV BPRex Delta Inc. BPRex Healthcare Brookville Inc. BPRex Healthcare Offranville SAS BPRex Healthcare Packaging, Inc. 1 BPRex Partipacoes Ltda BPRex Plastic Packaging (India Holdings) Ltd. BPRex Plastic Packaging de Mexico S.A. de C.V. BPRex Plastic Packaging, Inc. BPRex Plastic Services Company Inc. BPRex Plasticos Do Brasil Ltda BPRex Product Design & Engineering Inc. BPRex Singapore Pte. Ltd. BPRex Specialty Products Puerto Rico Inc. Caplas LLC Caplas Neptune, LLC Captive Plastics Holdings, LLC Captive Plastics, LLC Cardinal Packaging, Inc. Closures and Packaging Services Ltd. Covalence Specialty Adhesives LLC Covalence Specialty Coatings LLC Covalence Specialty Materials Mexico S. de R.L. de C.V. CPI Holding Corporation CSM Mexico SPV LLC Frans Nooren Afdichtingssystemen B.V. Grafco Industries Limited Partnership Grupo de Servicios Berpla, S. de R.L. de C.V. Jacinto Mexico, S.A. de C.V. Kerr Group, LLC Knight Plastics, LLC Packerware, LLC Pescor, Inc. Pliant Corporation International Pliant de Mexico S.A. de C.V. Pliant, LLC Poly-Seal, LLC Prime Label & Screen Incorporated Rafypak, S.A. de C.V. Rexam Pharma Packaging India Pvt. Ltd. Rollpak Corporation Saffron Acquisition, LLC Seal for Life India Private Limited Seal for Life Industries Beta LLC Seal for Life Industries BVBA Seal for Life Industries Tijuana LLC Seal for Life Industries, LLC Seal for Life Technologies & Services B.V. Setco, LLC Stopaq B.V. Stopaq Saudi Factory LLC Sun Coast Industries, LLC Tyco Acquisition Alpha LLC Uniplast Holdings, LLC Uniplast U.S., Inc. Venture Packaging Midwest, Inc. Venture Packaging, Inc. 2
